

113 SRES 304 ATS: Recognizing the 30th anniversary of the date of the restoration by the Federal Government of Federal recognition to the Confederated Tribes of the Grand Ronde Community of Oregon, November 22, 1983.
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 304IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Merkley (for himself and Mr. Wyden) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 30th anniversary of the date of the restoration by the Federal Government of Federal recognition to the Confederated Tribes of the Grand Ronde Community of Oregon, November 22, 1983.Whereas the Grand Ronde Restoration Act (25 U.S.C. 713 et seq.), which was signed by the President on November 22, 1983, restored Federal recognition to the Confederated Tribes of the Grand Ronde Community of Oregon;Whereas the Confederated Tribes of the Grand Ronde Community of Oregon historically inhabited land that extended from the summit of the Cascade Range, west along the shores of the Columbia River to the summit of the Coast Range, and south to the California border;Whereas in addition to restoring Federal recognition, that Act and other Federal Indian statutes have provided the means for the Confederated Tribes to achieve the goals of cultural restoration, economic self-sufficiency, and the attainment of a standard of living equivalent to that enjoyed by other citizens of the United States;Whereas by enacting the Grand Ronde Restoration Act (25 U.S.C. 713 et seq.), the Federal Government—(1)declared that the Confederated Tribes of the Grand Ronde Community of Oregon were eligible for all Federal services and benefits provided to federally recognized tribes;(2)called for the establishment of a tribal reservation; and(3)granted the Confederated Tribes of the Grand Ronde Community of Oregon self-government for the betterment of tribal members, including the ability to set tribal rolls;Whereas the Confederated Tribes of the Grand Ronde Community of Oregon have embraced Federal recognition and self-sufficiency statutes and are actively working to better the lives of tribal members; andWhereas economic self-sufficiency, which was the goal of restoring Federal recognition for the Confederated Tribes of the Grand Ronde Community of Oregon, is being realized through many projects: Now, therefore, be itThat the Senate recognizes the 30th anniversary of November 22, 1983, the date on which the Federal Government restored Federal recognition to the Confederated Tribes of the Grand Ronde Community of Oregon.